UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-7748



LORENZO ADDERLY,

                                           Petitioner - Appellant,

          versus


JOSEPH BROOKS, Warden,

                                            Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-03-521-3)


Submitted:   June 24, 2004                  Decided:   July 1, 2004


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lorenzo Adderly, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

                 Lorenzo Adderly seeks to appeal from the district court’s

order construing his 28 U.S.C. § 2241 (2000) petition as a 28

U.S.C.      §     2255    (2000)    motion   and       dismissing       the    motion     as

successive.         The order is not appealable unless a circuit justice

or    judge      issues    a   certificate       of    appealability.          28   U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”       28 U.S.C. § 2253(c)(2) (2000).                A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his   or    her     constitutional     claims         are   debatable    and    that     any

dispositive procedural rulings by the district court are also

debatable or wrong.            See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).                 We have independently reviewed

the record and conclude that Adderly has not made the requisite

showing.         Accordingly, we deny a certificate of appealability and

dismiss the appeal.              We dispense with oral argument because the

facts      and    legal    contentions     are     adequately      presented        in   the

materials        before    the     court   and     argument      would    not    aid     the

decisional process.



                                                                                DISMISSED




                                           - 2 -